People v Sow (2020 NY Slip Op 02652)





People v Sow


2020 NY Slip Op 02652


Decided on May 6, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-04422
2018-04423
2018-04424 (Ind. Nos. 527/16, 1817/16, 2173/16)

[*1]The People of the State of New York, respondent,
vAbdulai Sow, appellant.


Paul Skip Laisure, New York, NY (Cynthia Colt of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Nancy Fitzpatrick Talcott of counsel; Eleanor Reilly on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from three sentences of the Supreme Court, Queens County (Barry Kron, J., at pleas; Peter F. Vallone, Jr., J., at sentences), all imposed March 1, 2018, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The sentences imposed were not excessive (see People v Suitte , 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court